Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-10 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
In Claim 6 Line(s) 4, the term “matrix” is being interpreted as a series of molds arranged in columns and rows as is evidenced by Figure(s) 3 of the immediate specification and defined by Merriam-Webster (Merriam-Webster, “matrix”, April 22, 2009). 
“a mold from which a relief surface (as a piece of type) is made.”
“something resembling a mathematical matrix especially in rectangular arrangement of elements in rows and columns”. 
In Claim 1 Line(s) 16-17, the limitation “a volume V1 of the first protrusion satisfies V1=V2+V3, where V2 is a volume of the first recessed portion and V3 is a volume of the second recessed portion” is being interpreted as the protrusion is sized such that the cavities of the recessed portions to the side of the first cavity can contain the overfill from the first protrusion and the first cavity. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of copending U.S. application 16986309. Although the claims at issue are not identical, they are not patentably distinct from each other because it appears the mold described in the first claim also has a first recessed portion (16986309, “molding surface recesses”), a first protrusion (16986309, “exhaust passage communicates with the plurality of grooves and extends to an outer edge of the lower mold”), second recessed portions (16986309, “plurality of grooves”), and an intention to overfill the first recessed portion (16986309,” plurality of recessed portions is discharged to an outside of the mold through a corresponding one of the plurality of grooves”).
Claim 6 is rejected because Claim 10 of copending U.S. application 16986309 also has a plurality of recessed portions arranged in a matrix.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 6-9 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by WOLFING (US-20050249919-A1), hereinafter referred to as WOLFING.
Figure(s) 6 of WOLFING (US-20050249919-A1) has been annotated and will be mapped as Figure(s) A, below.  
Figure A. Annotated Figure(s) 6 of WOLFING (US-20050249919-A1)

    PNG
    media_image1.png
    383
    478
    media_image1.png
    Greyscale

Regarding Claim 1, WOLFING teaches a mold for molding a wafer lens (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended  Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim. However, please see where “the invention relates to a process of forming an optical element, abstract. The invention shows a cross sectional view of an array of convex micro lenses, Paragraph(s) 0048), comprising:
an upper mold comprising a first molding surface (see the upper mold 1 that has a surface facing the lower mold 10, Figure(s) A, above), the first molding surface comprising a plurality of first molding portions (see there are multiple first recessed portions and second recessed portions, Figure(s) A, above), and each of the plurality of first molding portions comprising a first recessed portion formed by recessing from the first molding face (see there are multiple first recessed portions and second recessed portions, Figure(s) A, above); and
a lower mold matching the upper mold ( lower mold 10, Figure(s) A, above.), the lower mold comprising a second molding surface right facing the first molding surface (see where the lower mold 10 has a surface facing the upper mold 1, Figure(s) A, above), the second molding surface comprising a plurality of second molding portions (see there are multiple first protrusions, Figure(s) A, above), and each of the plurality of second molding portions comprising a first protrusion portion protruding from the second molding surface towards the first molding surface (Figure(s) A, above),
wherein the plurality of first molding portions and the plurality of second molding portions are disposed in one-to-one (Figure(s) A, above),
wherein each of the plurality of first molding portions further comprises a second recessed portion formed by recessing the first molding surface towards a direction facing away from the lower mold (Figure(s) A, above), and the second recessed portion is disposed to surround the first recessed portion (Figure(s) A, above), and 
a volume V1 of the first protrusion satisfies: V1=V2+V3, where V2 is a volume of the first recessed portion and V3 is a volume of the second recessed portion (Figure(s) A, above. Since the first protrusion as taught by WOLFING is much larger than the first recessed portion and the second recessed portion combined, there is a volume V1 which satisfies the equation above.).
Regarding Claim 4, WOLFING teaches the mold for molding a wafer lens as described in claim 1, wherein the second recessed portion symmetrically surrounds an outer circumference of the first recessed portion (Figure(s) A, above).
Regarding Claim 6, WOLFING teaches the mold for molding a wafer lens as described in claim 1, wherein the first recessed portions of the plurality of first molding portions are arranged in a matrix (Figure(s) A, above. The matrix of WOLFING teaches a column of 2 and a row of 1.); and
the second recessed portions of the plurality of first molding portions are arranged in a matrix (Figure(s) A, above. The matrix of WOLFING teaches a column of 2 and a row of 1).
Regarding Claim 7, WOLFING teaches the mold for molding a wafer lens as described in claim 1, wherein both an inner surface of the first recessed portion and an outer surface of the first protrusion portion are spherical (Figure(s) A, above. The diameter of the molding is measured in microns, Paragraph(s) 0033-0034 and 0038. Concave impressions , Paragraph(s) 0070).
Regarding Claim 8, WOLFING teaches the mold for molding a wafer lens as described in claim 1, wherein the first recessed portion is spaced apart from the second recessed portion (Figure(s) A, above), and each of the plurality of the first molding portions further comprises a connecting portion disposed between the first recessed portion and the second recessed portion (connecting portion, Figure(s) A, above).
Regarding Claim 9, WOLFING teaches a mold for molding a wafer lens as described in claim 8, wherein a smooth transition is formed between the connecting portion and the first recessed portion (Figure(s) A, above); 
a smooth transition is formed between the connecting portion and the second recessed portion (Figure(s) A, above).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 2-3 are rejected under 35 U.S.C. § 103 as being unpatentable over WOLFING’S EMBODIMENT IN FIGURE(S) 6, hereinafter referred to as WOLFING’S FIRST EMBODIMENT, in view of WOLFING’S EMBODIMENT IN FIGURE(S) 4A-4C, hereinafter referred to as WOLFING’S SECOND EMBODIMENT.
Regarding Claim  2, WOLFING’s FIRST EMBODIMENT teaches the mold for molding a wafer lens as described in claim 1; however, WOLFING’s FIRST EMBODIMENT does not teach wherein an inner surface of the second recessed portion is a smooth curved surface.
WOLFING’s SECOND EMBODIMENT teaches wherein an inner surface of the second recessed portion is a smooth curved surface (Figure(s) 4b). The examiner considers that this modification is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.
Regarding Claim  3, WOLFING’s FIRST EMBODIMENT teaches the mold for molding a wafer lens as described in claim 1; however, WOLFING’s FIRST EMBODIMENT does not teach wherein an inner surface of the second recessed portion is of an arc shape.
WOLFING’s SECOND EMBODIMENT teaches wherein an inner surface of the second recessed portion is of an arc shape (Figure(s) 4b). The examiner considers that this modification is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.

Claim(s) 5 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over WOLFING’S EMBODIMENT IN FIGURE(S) 6, hereinafter referred to as WOLFING’S FIRST EMBODIMENT, in view of WOLFING’S EMBODIMENT IN FIGURE(S) 1A-1C, hereinafter referred to as WOLFING’S THIRD EMBODIMENT.
Regarding Claim  5, WOLFING’s FIRST EMBODIMENT teaches the mold for molding a wafer lens as described in claim 4; however, WOLFING’s FIRST EMBODIMENT does not teach wherein the second recessed portion has a continuous ring shape.
WOLFING’s THIRD EMBODIMENT teaches that the lens are cylindrical (Paragraph(s) 0058-0083). Given that the lens produced are cylindrical and possess this cross section as embodied by Figure(s) 6, the limitation “wherein the second recessed portion has a continuous ring shape” is met. The examiner considers that this modification is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.
Regarding Claim  10, WOLFING’s FIRST EMBODIMENT teaches the mold for molding a wafer lens as described in claim 8; however, WOLFING’s FIRST EMBODIMENT does not teach wherein the connecting portion has a continuous ring shape.
WOLFING’s THIRD EMBODIMENT teaches that the lens are cylindrical (Paragraph(s) 0058-0083). Given that the lens produced are cylindrical and possess this cross section as embodied by Figure(s) 6, the limitation “wherein the second recessed portion has a continuous ring shape” is met. The examiner considers that this modification is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”.

		
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAKAGAWA (US-6475410-B1) teaches the upper mold, the lower mold, the first recessed portion, the second recessed portion, and the first protrusion (Figure(s) 1 and 10).
WOLFING (US-20050249919-A1) teaches the upper mold, the lower mold, the first recessed portion, the second recessed portion, the first protrusion (Figure(s) 6).
RUDMAN (US-20070216049-A1) teaches the upper mold, the lower mold, the first recessed portion, the second recessed portion, the first protrusion (Figure(s) 9 and 2).
LEE (US-20080020299-A1) teaches the upper mold, the lower mold, the first recessed portion, the second recessed portion, the first protrusion, and the square shape (Figure(s) 6).
ROONEY (US-20080179770-A1) teaches the upper mold, the lower mold, the first recessed portion, the second recessed portion, the first protrusion (Figure(s) 1).
SHIN (US-20090161106-A1) teaches the upper mold, the lower mold, the first recessed portion, the second recessed portion, the first protrusion (Figure(s) 8).
MASUDA (US-20120057100-A1) teaches the upper mold, the lower mold, the first recessed portion, the second recessed portion, the first protrusion (Figure(s) 4g).
ITO (US-20160370556-A1) teaches the upper mold, the lower mold, the first recessed portion, the second recessed portion, the first protrusion (Figure(s) 7A-7B and 8a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743